DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 5, 2021 has been entered. 
This Office action is in response to the amendment filed February 5, 2021, which amends claims 1 and 2. Claims 1-12 are pending.

Response to Arguments
Applicant's arguments filed February 5, 2021 have been fully considered but they are not persuasive.
Regarding the applicant’s argument that the Office action have not explained why there would be an improvement in lifetime by replacing N-carbazole groups with 
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
, the Office points out that paragraph [0171] of Abe that compounds comprising 
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
 would lead to a device with a lower drive voltage than a device with compounds composed of carbazole groups. The larger conjugation ring system causes the improvement. The lower drive voltage would lead an improvement in lifetime in the device because the current running through the device would be lower and the heat produced would be lower. The applicant’s argument is not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Office points out that neither Nomura nor Abe need to teach all the applicant’s claimed limitation; therefore, Abe does not need to teach the arylamine groups. Also, the Office points out that the paragraph [0171] of Abe would direct one of ordinary skill in the art to use the benzonaphthothiophene groups instead of carbazole groups so one can a lower drive voltage of the device. This occurs because of the increase in the conjugation system. The applicant has not provided any information or data showing that this does not occur. The applicant has not shown that using the benzonaphthothiophene groups does not lead to a lower drive voltage because of an increase in conjugation.
Regarding Table 3 of Abe, the Office points out that all the compounds with derivatives of dibenzofuran and dibenzothiophene show better properties than the compounds with the carbazole. Even though the structures of the compounds are not similar, one of ordinary skill in the art (along with the teachings of paragraph [0171]) would expect the benzonaphthothiophene group to improve the properties of the device when replacing a carbazole group. The applicant's argument is not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 2009/0160323) (hereafter “Nomura”) in view of Abe et al. (WO 2014/123238) (hereafter “Abe”).
Regarding claims 1-12, Nomura teaches an electroluminescent device comprising an anode, a hole transporting layer (applicant’s first auxiliary layer), a light emitting layer, an electron transporting layer (applicant’s second auxiliary layer), and a cathode (paragraph [0131]). Nomura teaches electroluminescent device can comprise 
    PNG
    media_image3.png
    284
    262
    media_image3.png
    Greyscale
 (paragraph [0098]). Nomura teaches that the hole transporting layer (applicant’s first auxiliary layer) or the light emitting layer (paragraph [0016]). Nomura teaches that the electroluminescent device can be used in display devices (paragraph [0216]).
Nomura does not teach where the carbazole group is a heteroaryl group taught by applicant’s formula 2.
Abe teaches host materials for use in electroluminescent devices (paragraphs [0156]-[0169]). Abe teaches that the host materials can have the following structure, 
    PNG
    media_image4.png
    71
    114
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    92
    126
    media_image5.png
    Greyscale
, and 
    PNG
    media_image6.png
    111
    202
    media_image6.png
    Greyscale
 are a few examples (paragraphs [0156]-[0169]). Abe teaches that when 
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
 is used instead of a carbazole group that device has improved lifetime (paragraphs [0340]-
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
 would lead to a device with a lower drive voltage than a device with compounds composed of carbazole groups (paragraph [0171]). The lower drive voltage would lead an improvement in lifetime in the device because the current running through the device would be lower and the heat produced would be lower. This occurs because of the larger conjugation system.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to change carbazole groups in the compounds of Nomura to 
    PNG
    media_image1.png
    76
    38
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    103
    72
    media_image2.png
    Greyscale
 as taught by Abe. The motivation would have been to improve the lifetime of the device. This combination would lead to a device that meets applicant’s formula A-56 or A-60.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796